Case 2:20-cr-00118-Z-BR Document 35 Filed 03/08/21 Page1of1 PagelD 85

IN THE UNITED STATES DISTRICT COl

 

 

 

 

 

 

 

 

TL
FOR THE NORTHERN DISTRICT OF TEXAS, 118. DISTRICT COURT
AMARILLO DIVISION ° FILED OF TEXAS
UNITED STATES OF AMERICA § MAR ~ 8 2021
§ CLERK, U.S. DISTRICT COURT
Plaintiff, § By
§ I fee eputy
v. § 2:20-CR-118-Z-BR-(1)
. §
SANTOS JORDAN LISCANO, III §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On February 19, 2021, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation’’) in the above referenced
cause. Defendant Santos Jordan Liscano, II filed no objections to the Report and Recommendation
within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined
all relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the
Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the guilty
plea of Defendant Santos Jordan Liscano, II] was knowingly and voluntarily entered; ACCEPTS the
guilty plea of Defendant Santos Jordan Liscano, IIJ; and ADJUDGES Defendant Santos Jordan
Liscano, III guilty of Count One in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Sentence will

be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, March G , 2021,

 

MAYTHEW J. KACSMARYK_

TED STATES DISTRICT JUDGE

 
